Exhibit 23.4 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Form S-4 on Form S-8 Registration Statement of Yuma Energy, Inc., a California corporation (the “Company”), of our report, dated March 21, 2014, relating to the proved oil and gas reserves of Yuma Energy, Inc. (formerly Pyramid Oil Company) as of December 31, 2013. MHA PETROLEUM CONSULTANTS, LLC Bakersfield, California December 22, 2014 Very truly yours, /s/ Alan A. Burzlaff Alan A. Burzlaff, P.E. Vice President 4700 Stockdale Hwy, Suite 110Bakersfield, CA 93309 USATele: 661-325-0038
